     Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 1 of 29. PageID #: 993




                                   IN THE UNITED STATES DISTRICT
                                  COURT WESTERN DIVISION FOR THE
                                     NORTHERN DISTRICT OF OHIO

                                                   )
                                                   )
                                                   )
    Renz, et. al      ,                            )
                   Plaintiff                       )      CASE NO. 3:20-cv-1948
Attorneys:                                         )
Thomas Renz (Bar ID 98645)                         )
1907 W State St. #162                              )
Fremont, OH 43420

&

Robert Gargasz (Bar ID 7136)
1670 Cooper Foster Park Rd.
Lorain, OH 44053

                           -vs-                    )      JUDGE:     Honorable Judge
                                                   )      James Carr
                                                   )
                                                   )
State of Ohio, et. al                              )       EXHIBIT – Attachment D:
                                                             Ohio increased cases
                   Defendant(s)                    )
                                                   )



The following has been submitted by Plaintiff’s attorney, Thomas Renz.

                                            Respectfully submitted,

                                            ___s/ Thomas Renz________________________

                                            ATTORNEY
                                            Thomas Renz
                                            Bar ID: 98645
                                            1907 W State St. #162
                                            Fremont, OH 43420
                                            Phone: 419-351-4248
                         Case: 3:20-cv-01948-JGC Doc Attachment
                                                     #: 10-1 Filed: D09/08/20 2 of 29. PageID #: 994
COVID-19 Update: Case Increases in Children and in Southwest Ohio..


             Language Translation                                                                                  An Official Site of 
                


                                                                      Coronavirus (COVID-19)  
                                                                                                                                        Search
                Ohio Public                 Responsible                Testing and                 Families             Healthcare Providers     
              Health Advisory               RestartOhio                Community                     and                 and Local Health
                  System                                              Health Centers              Individuals                 Districts



                              NEWS RELEASES & NEWS YOU CAN USE                                        PUBLIC HEALTH ORDERS                         PRESS CONFE


           COVID-19 / Resources / News Releases & Ne… / COVID-19 Update: Cas…


           COVID-19 Update: Case Increases in Children and
           in Southwest Ohio..
           June 19, 2020 | COVID-19


           FOR IMMEDIATE RELEASE:
           June 18, 2020

           MEDIA CONTACTS:
           Dan Tierney: 614-644-0957
           Breann Almos: 614-799-6480


           (COLUMBUS, Ohio)—Ohio Governor Mike DeWine and Lt. Governor Jon Husted today provided the
           following updates on Ohio's response to the COVID-19 pandemic.

           SOUTHWEST OHIO CASE INCREASE:

           Governor DeWine announced today that although Ohio is seeing an overall declining number of
           COVID-19 cases, there is currently an uptick in cases in Southwest Ohio.

           Increases are being seen in Montgomery County, Greene County, Clark County, Warren County, and
           Hamilton County. Case counts in these counties by zip code can be found on coronavirus.ohio.gov.

           In response to this increase in cases, Governor DeWine announced that pop-up testing sites will
           surge into the zip codes with the highest number of cases. Testing at pop-up sites is free, and
           citizens are not required to live in the community where the pop-up site is located to receive a test.
                                                                                                                                                   377

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/case-increases-in-children-ppe-readines[9/8/2020 7:04:07 PM]
COVID-19 Update: Case Increases in Children and in Southwest Ohio..
                        Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 3 of 29. PageID #: 995
           New pop-up testing sites will also be scheduled in other locations to ensure testing accessibility
           throughout the state. A list of sites currently scheduled in Ohio is available on
           coronavirus.ohio.gov on the COVID-19 Minority Health Testing page.

           INCREASE IN COVID-19 CASES IN CHILDREN:

           Dr. Amy Edwards, a pediatric infectious disease doctor and associate medical director for infection
           control at University Hospitals Rainbow Babies & Children’s Hospital in Cleveland, today provided
           information on an increase in the percentage of children testing positive for COVID-19 at Rainbow
           Babies.

           "What we've really been seeing recently is an increase of the percent of tests that are coming back
           positive, particularly in symptomatic children - meaning that for kids who have symptoms of a
           respiratory viral disease, a larger percent of them are coronavirus than earlier in the pandemic," Dr.
           Edwards said. "It's to be expected as the state opens that we're going to start to see more positive
           kids, but that rate has been going up, and it is something we're keeping our eye on. It hasn't gone
           up dramatically, about 5 - 6 percent or so, but it has been a steady increase, and it has not stopped
           increasing as of yet."

           Dr. Edwards said that hospital admissions for COVID-19 in children at Rainbow Babies have also
           increased.

           Symptoms of COVID-19 in kids are similar to symptoms in adults. If your child seems to be having
           trouble breathing or is not eating or drinking, Dr. Edwards recommends calling your pediatrician to
           get your child tested.

           In addition, Dr. Edwards reported that cases of multisystem inflammatory syndrome in children have
           also increased at Rainbow Babies. Symptoms include high fever, rash, red eyes, and gastrointestinal
           symptoms such as nausea, vomiting, diarrhea, and stomach pains. More information on multisystem
           inflammatory syndrome in children is available at uhhospitals.org.

           HOSPITAL PPE READINESS STOCKPILE:

           Governor DeWine announced the creation of a new Hospital PPE Readiness Stockpile, which will be
           compiled and stored by Ohio hospitals throughout the state. Items in the PPE stockpile will be
           distributed to residents and staff at long-term care facilities should there be an increase in COVID-19
           cases.   

           "Having a stockpile like this is incredibly important, especially for long-term care facilities like nursing
           homes," said Governor DeWine. "With the recent changes to visitation rules, we must continue to
           recognize that these Ohioans are vulnerable to the COVID-19 virus and that spikes may occur in
           congregate living facilities."
                                                                                                                                                   378

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/case-increases-in-children-ppe-readines[9/8/2020 7:04:07 PM]
COVID-19 Update: Case Increases in Children and in Southwest Ohio..
                        Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 4 of 29. PageID #: 996
           Hospitals have begun to build a 30-day reserve of PPE based on several calculations, including the
           state’s surge models, the number of residents and staff at Ohio nursing homes, as well as recent
           FEMA PPE allocations to each Ohio nursing home. Each hospital will have a different amount of
           stockpile that is calculated specifically for the region.

           The stockpile is a collaborative effort between the Ohio Hospital Association, hospitals throughout the
           state, and several state agencies, including the departments of Health, Medicaid, and Public Safety.

           GOOD CAUSE EXECUTIVE ORDER:

           For the seventh straight week, renewals of unemployment claims have declined. Last week, more
           than a quarter a million fewer people filed for continued unemployment insurance than they did
           during the COVID-19 unemployment peak.  

           Governor DeWine signed an executive order that expands the definition of good cause throughout
           the COVID-19 State of Emergency.

           Good Cause now includes the following situations:

                   A medical professional recommends that an individual not return to work because that person
                   falls into a category that is considered high-risk for catching COVID-19 by the Centers for
                   Disease Control and Prevention and their employee cannot offer teleworking options.
                   The employee is 65 years of age or older.
                   There is tangible evidence of a health and safety violation by the employer that does not allow
                   the employee to practice social distancing, hygiene, and wearing personal protective
                   equipment.
                   The individual has been potentially exposed to COVID-19 and subject to a quarantine period as
                   prescribed by a medical or health professional.
                   The individual must stay home to care for a family member who is suffering from COVID-19 or
                   subject to a prescribed quarantine period by a medical or health professional.

           OHIO MEANS JOBS:

           Lt. Governor Husted announced today that because most of Ohio's economy is now open, the
           coronavirus.ohio.gov/JobSearch website will transition back to Ohio's regular job-search website,
           OhioMeansJobs.com.

           OhioMeansJobs.com currently has over 120,000 job postings, with almost half paying over $50,000.
           Approximately 76,000 jobs require less than a bachelor’s degree, while 36,000 require either a
           bachelor’s degree or associate’s degree. Approximately 77 percent of the job openings are considered
           in-demand.

           RESUMING SPORTS ACTIVITIES:
                                                                                                                                                   379

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/case-increases-in-children-ppe-readines[9/8/2020 7:04:07 PM]
COVID-19 Update: Case Increases in Children and in Southwest Ohio..
                        Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 5 of 29. PageID #: 997

           Lt. Governor Husted also announced that Phase II of the Responsible RestartOhio plan for sports
           activities will allow contact practice for all sports to resume on Monday, June 22.

           "This means football, lacrosse, and other contact sports can resume scrimmages and full training
           regiments as long as safety protocols are observed," said Lt. Governor Husted. "Although June 22 is
           the day contact practice may begin, it will ultimately be up to local sports organizers and high school
           leaders on when is the best time to proceed."


           Training guidance is available at coronavirus.ohio.gov. The Ohio High School Athletic Association and
           the summer league work group worked together with the Ohio Department of Health on this plan.

           CURRENT OHIO DATA:

           There are 43,122 confirmed and probable cases of COVID-19 in Ohio and 2,633 confirmed and
           probable COVID-19 deaths. A total of 7,104 people have been hospitalized, including 1,807
           admissions to intensive care units. In-depth data can be accessed by visiting coronavirus.ohio.gov.

           Video of today's full update, including versions with foreign language translation, can be viewed on
           the Ohio Channel's YouTube page.

           For more information on Ohio's response to COVID-19, visit coronavirus.ohio.gov or call 1-833-4-ASK-
           ODH.

           –30–




             Share this                                                                     Facebook  Twitter



                                        ‫ | عربية‬简体中文 | Af-Soomaali | Español | English




                                            Need help or information?                              Contact us


                                                                                                                                                   380

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/case-increases-in-children-ppe-readines[9/8/2020 7:04:07 PM]
Governor DeWine Implores Ohioans to Unite to Prevent Spread of Covid-19
                        Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 6 of 29. PageID #: 998
            Language Translation                                                                                  An Official Site of 
                


                                                                    Coronavirus (COVID-19)  
                                                                                                                                       Search
                Ohio Public                Responsible               Testing and                  Families             Healthcare Providers     
              Health Advisory              RestartOhio               Community                      and                 and Local Health
                  System                                            Health Centers               Individuals                 Districts



                             NEWS RELEASES & NEWS YOU CAN USE                                        PUBLIC HEALTH ORDERS                         PRESS CONFE


           COVID-19 / Resources / News Releases & Ne… / Governor DeWine Impl…


           Governor DeWine Implores Ohioans to Unite to
           Prevent Spread of Covid-19
           July 15, 2020 | COVID-19


           FOR IMMEDIATE RELEASE:
           July 15, 2020

           MEDIA CONTACTS:
           Dan Tierney: 614-644-0957
           Jill Del Greco: 614-644-0957


           (COLUMBUS, Ohio)—In a statewide address from his office in the Statehouse tonight Governor
           DeWine said that the state is at a critical point in the COVID-19 pandemic and implored Ohioans to
           take appropriate action to reverse the rapidly increasing spread of the virus.

           “Today, more Ohioans are getting sick than at any previous point in this pandemic. We are sliding
           down a very dangerous path, with our once flattened-curve starting to sharpen and spike,” said
           Governor DeWine. “This is a worrisome, disturbing reversal of our progress -- a jarring reminder of
           just how quickly our fate can change.”

           Governor DeWine commended Ohioans for doing their part at the beginning of the pandemic.
           However, with positive cases increasing, he reminded Ohioans that the choices they make today will
           impact the spread of the virus in the coming weeks. During the speech, grounded in
           scientific evidence and data, Governor DeWine reminded Ohioans about the efficacy of facial
                                                                                                                                                  381

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/address-to-people-of-ohio-07-15-20[9/8/2020 7:03:43 PM]
Governor DeWine Implores Ohioans to Unite to Prevent Spread of Covid-19
                        Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 7 of 29. PageID #: 999
           coverings to protect themselves, loved ones, friends, neighbors and other citizens. He also renewed
           the call to socially distance and limit public gatherings.

           “I am calling on all Ohioans to once again unite. We must work together, support each other, and
           help each other through this challenging time. I’ve seen you do this. I know you can do this. Ohioans
           can continue to help our most vulnerable, while also protecting ourselves and our families. Together,
           we can be the Ohio where our hospitals are not overwhelmed, where our schools can open, where
           sports can start, and where our economy can continue to grow, Governor DeWine added.


           A video of the address is available on the Ohio Channel’s YouTube page.
           For more information about Covid-19, including testing locations, visit coronavirus.ohio.gov.




                                                                              –30–




             Share this                                                                    Facebook  Twitter


               For more information




                       CDC Travel Information




                                                                                                                                                  382

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/address-to-people-of-ohio-07-15-20[9/8/2020 7:03:43 PM]
Governor DeWine Implores Ohioans to Unite to Prevent Spread of Covid-19
                       Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 8 of 29. PageID #: 1000


                                       ‫ | عربية‬简体中文 | Af-Soomaali | Español | English




                                            Need help or information?                             Contact us




                                                                                                                                                  383

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/address-to-people-of-ohio-07-15-20[9/8/2020 7:03:43 PM]
Eight Counties Increase to Red Alert Level Three, Importance of Self-Quarantines, Broadband Expansion
                       Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 9 of 29. PageID #: 1001
            Language Translation                                                                                 An Official Site of 
             


                                                                    Coronavirus (COVID-19)  
                                                                                                                                      Search
                Ohio Public                Responsible               Testing and                   Families           Healthcare Providers    
              Health Advisory              RestartOhio               Community                       and               and Local Health
                  System                                            Health Centers                Individuals               Districts



                             NEWS RELEASES & NEWS YOU CAN USE                                           PUBLIC HEALTH ORDERS                  PRESS CONFE


           COVID-19 / Resources / News Releases & Ne… / Eight Counties Increas…


           Eight Counties Increase to Red Alert Level Three,
           Importance of Self-Quarantines, Broadband
           Expansion
           July 23, 2020 | COVID-19


           FOR IMMEDIATE RELEASE:
           July 23, 2020

           MEDIA CONTACTS:
           Dan Tierney: 614-644-0957
           Breann Almos: 614-799-6480


           (COLUMBUS, Ohio)—Ohio Governor Mike DeWine and Lt. Governor Jon Husted today provided the
           following updates on Ohio's response to the COVID-19 pandemic.

           UPDATED COUNTY RISK LEVELS

           Governor DeWine announced today that new public health data has led the Ohio Department of
           Health to designate 23 counties as being in a Red Alert Level 3 Public Emergency as defined by the
           Ohio Public Health Advisory System.

                       Upgraded to Level 3:                 Continuing at Level 3:                  Downgraded to Level 2:

                               Clark                                Athens                                 Butler
                                                                                                                                              384

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/covid-19-update-07-23-20[9/8/2020 7:02:29 PM]
Eight Counties Increase to Red Alert Level Three, Importance of Self-Quarantines, Broadband Expansion
                      Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 10 of 29. PageID #: 1002
                               Defiance                             Allen*                                 Lorain
                               Erie                                 Clermont                               Summit
                               Hardin                               Cuyahoga                               Wood
                               Henry                                Delaware
                               Lawrence                             Fairfield
                               Marion                               Franklin
                               Medina                               Hamilton
                                                                    Licking
                                                                    Lucas
                                                                    Montgomery
                                                                    Pickaway
                                                                    Richland
                                                                    Scioto
                                                                    Union

           Allen County is also on Ohio's Watch List because it is closely nearing Purple Alert Level 4.

           Franklin and Licking counties, despite meeting fewer indicators, remain at Red Alert Level 3 due to
           meeting the CDC guidelines for high incidence of COVID-19.

           Butler, Lorain, Summit, and Wood counties were downgraded to Orange Alert Level 2, however,
           these counties remain at the CDC definition of moderately high incidence of COVID-19. Both Wood
           and Butler counties nearly meet the definition of high incidence.

           "Overall, the downgrade in the risk levels in these four counties tells us that the measures to mitigate
           COVID-19 spread in red counties - including increased diligence in social distancing, wearing masks,
           washing hands frequently, and reducing interactions with others outside your household - may be
           helping to slow the spread in these counties," said Governor DeWine. "We are cautiously optimistic
           about this, but these are still high levels of spread, and citizens across Ohio must continue to be
           vigilant."

           Detailed information on each Red Alert Level 3 county can be found on the
           Ohio Public Health Advisory System's website. The system was developed to provide local health
           departments, community leaders, and the public with data and information on the severity of the
           COVID-19 spread in the counties in which they live. The system consists of four levels with specific
           risk-level guidelines. Each level is calculated with data gathered on seven public health indicators.

           Ohio's statewide mask order goes into effect at 6:00 tonight.

           IMPORTANCE OF SELF-QUARANTINES

           Following an outbreak at an Ohio long-term care facility in which more than two dozen residents and
                                                                                                                                              385

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/covid-19-update-07-23-20[9/8/2020 7:02:29 PM]
Eight Counties Increase to Red Alert Level Three, Importance of Self-Quarantines, Broadband Expansion
                      Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 11 of 29. PageID #: 1003
           staff tested positive for COVID-19, Governor DeWine continued to encourage Ohioans to self-
           quarantine for 14-days after traveling to high-risk areas.

           Contact tracing found that the long-term care facility's outbreak occurred due to a group of people
           who traveled to a high-risk area outside of Ohio and became sick upon return. Members of the group
           did not isolate and spread the virus into the nursing facility.

           "When we look at the way this virus is progressing, we have to do everything we can to stop it in its
           tracks, and that may mean deferring a vacation so you’re not putting yourself or your friends and
           family at risk," said Governor DeWine. "This may mean that you need to stay home from work, but
           these are critical sacrifices that we are calling on all Ohioans to make when necessary."

           BROADBAND EXPANSION

           Lt. Governor Jon Husted today announced the next steps in OhioBroadband’s plans to expand
           broadband access across the state.

           In an effort to provide schools with the ability to search, review and compare prices for purchasing
           hotspots and equipment, a Request for Information (RFI) will be issued to internet providers for
           everything from hotspots to laptops to tablets.

           Respondents to the RFI will need to provide the specific equipment they have available, number of
           units available, price, and amount of time it would take to implement an order. This RFI will be
           specific to K-12 plans and will be housed in a single location, giving every school district a chance to
           compare what is available and make the best decision for their district and their students.

           Additionally, pending upcoming Controlling Board approval, schools can apply for a dollar to dollar
           matching grant program with the state for hotspots, in-home internet, and internet-enabled devices
           to students. This funding will be facilitated through the federal CARES Act and will total $50 million.
           Schools will have the flexibility to use the funding through a connectivity plan that makes the most
           sense for their student population and district.

           The Lt. Governor also announced the launch of a new E-Permitting system through InnovateOhio and
           the Ohio Department of Transportation. The new system fulfills a goal outlined in the December
           2019, Ohio Broadband Strategy, and replaces a paper-only right-of-way permitting system with an
           online process that is more convenient for permit requesters and is expected to reallocate 24,000
           hours of labor per year.

           CURRENT COVID-19 DATA

           There are 80,186 confirmed and probable cases of COVID-19 in Ohio and 3,256 confirmed and
           probable COVID-19 deaths. A total of 9,968 people have been hospitalized, including 2,403
           admissions to intensive care units. In-depth data can be accessed by visiting coronavirus.ohio.gov.
                                                                                                                                              386

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/covid-19-update-07-23-20[9/8/2020 7:02:29 PM]
Eight Counties Increase to Red Alert Level Three, Importance of Self-Quarantines, Broadband Expansion
                      Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 12 of 29. PageID #: 1004

           Video of today's full update, including versions with foreign language translation, can be viewed on
           the Ohio Channel's YouTube page.

           For more information on Ohio's response to COVID-19, visit coronavirus.ohio.gov or call 1-833-4-ASK-
           ODH.

           –30–




             Share this                                                                    Facebook  Twitter


               For more information




                       CDC Travel Information




                                        ‫ | عربية‬简体中文 | Af-Soomaali | Español | English




                                            Need help or information?                             Contact us


                                                                                                                                              387

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/covid-19-update-07-23-20[9/8/2020 7:02:29 PM]
COVID-19 Update: Liquor Sale and On-Premises Consumption Limits, Mass Gathering Order, Updated Risk Levels
                      Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 13 of 29. PageID #: 1005
            Language Translation                                                                                 An Official Site of 
             


                                                                    Coronavirus (COVID-19)  
                                                                                                                                      Search
                Ohio Public               Responsible               Testing and                   Families            Healthcare Providers    
              Health Advisory             RestartOhio               Community                       and                and Local Health
                  System                                           Health Centers                Individuals                Districts



                             NEWS RELEASES & NEWS YOU CAN USE                                        PUBLIC HEALTH ORDERS                     PRESS CONFE


           COVID-19 / Resources / News Releases & Ne… / COVID-19 Update: Liq…


           COVID-19 Update: Liquor Sale and On-Premises
           Consumption Limits, Mass Gathering Order,
           Updated Risk Levels
           July 30, 2020 | COVID-19


           FOR IMMEDIATE RELEASE:
           July 30, 2020

           MEDIA CONTACTS:
           Dan Tierney: 614-644-0957
           Breann Almos: 614-799-6480


           (COLUMBUS, Ohio)—Ohio Governor Mike DeWine today provided the following updates on Ohio's
           response to the COVID-19 pandemic.

           UPDATED COUNTY RISK LEVELS

           Governor DeWine released this week's new Ohio Public Health Advisory System map.

           "The good news is that more people are wearing masks in our urban counties and we are seeing the
           spread slow because of that," said Governor DeWine. "The bad news is that Ohio's more rural
           counties are turning orange with significantly more spread taking place. I will again urge those who
           live in rural counties to wear masks while in public."

                                                                                                                                              388

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/covid-19-update-07-30-20[9/8/2020 7:01:11 PM]
COVID-19 Update: Liquor Sale and On-Premises Consumption Limits, Mass Gathering Order, Updated Risk Levels
                      Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 14 of 29. PageID #: 1006


             Remaining at Level 3:                           Downgraded from                            Downgraded to from
                                                             Level 3 to Level 2:                        Level 3 to Level 1:
                     Allen
                     Cuyahoga                                        Clark                                      Richland
                     Erie                                            Defiance
                     Fairfield                                       Hardin
                     Franklin                                        Athens
                     Hamilton                                        Clermont
                     Licking                                         Delaware
                     Lucas                                           Pickaway
                     Henry                                           Scioto
                     Lawrence                                        Union
                     Marion
                     Medina
                     Montgomery

           There are no counties on Ohio's Watch List.

           Detailed data on all 88 counties are now available on the
           Ohio Public Health Advisory System's website. The system was developed to provide local health
           departments, community leaders, and the public with data and information on the severity of the
           COVID-19 spread in the counties in which they live. The system consists of four levels with specific
           risk-level guidelines. Each level is calculated with data gathered on seven public health indicators.

           ALCOHOL SALE AND ON-PREMISES CONSUMPTION LIMITS

           Governor DeWine announced today that he has asked the Ohio Liquor Control Commission to call an
           emergency meeting to consider enacting a statewide emergency rule to limit liquor sales at
           establishments that serve alcohol for on-site consumption.

           The rule would prevent the sale of alcohol at these liquor-permitted establishments beginning at
           10:00 p.m. each night. On-premises consumption must end by 11:00 p.m. Businesses may stay
           open, and establishments that sell food can continue serving meals until closing.

           Governor DeWine requested the new administrative rule after seeing outbreaks associated with bars
           across Ohio including Toledo, Cleveland, and Columbus.

           "The problem is, bars, by their nature, lend themselves to a revolving door of people in close contact,
           oftentimes indoors, with interactions between many different people," said Governor DeWine. "While
           this may have been fine during normal times, these are not normal times. We must make a change

                                                                                                                                              389

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/covid-19-update-07-30-20[9/8/2020 7:01:11 PM]
COVID-19 Update: Liquor Sale and On-Premises Consumption Limits, Mass Gathering Order, Updated Risk Levels
                      Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 15 of 29. PageID #: 1007
           to curb the social behaviors that will cause this virus to continue to spread."

           Separately, Governor DeWine is also asking the commission to raise the number of liquor and mixed
           drinks permitted to be purchased for carryout with a meal from two drinks to three drinks.

           The Ohio Liquor Control Commission will hold its emergency meeting tomorrow at 9:00 a.m. If the
           emergency administrative rule is approved, Governor DeWine will sign an executive order making it
           effective tomorrow night.

           MASS GATHERING ORDER

           Governor DeWine announced that Ohio will separate its mass gathering guidance into its own order.
           Mass gathering guidance was most recently referenced as part of other orders, and combining this
           information into a stand-alone order will allow citizens to easily find guidance on holding gatherings
           in a safe manner.

           Mass gatherings in Ohio remain limited to 10 people.

           "We have seen cases in recent weeks where outbreaks have been connected to informal social
           gatherings like birthday parties, neighborhood gatherings, graduation parties, weddings, funerals,
           and gatherings at people’s homes," said Governor DeWine. "The fact remains that this virus spreads
           when someone with the virus comes in contact with others who don’t yet have it. When we gather
           together with people outside our households, we increase the likelihood this virus can spread."

           The order will still permit Ohioans to go to work, worship, go to school, and acquire goods and
           services, however, this order will offer clear recommendations on safely holding gatherings.

                   Gatherings at a household or family residence should be limited to close friends and family and
                   are recommended to be 10 visitors or less.

                   Residents in a red or purple county, as designated by the Ohio Public Health Advisory System,
                   should limit hosting or attending gatherings of any size.

                   Wear a mask at all times at gatherings and maintain physical distance.

                   Use take out, outdoor dining, or indoor dining only when strict social distancing can be
                   maintained.

                   Take extra precautions if you go to bars or nightclubs, where use of masks typically is
                   inconsistent and drinking alcohol can lead to less social distancing.

                   Protect anyone with serious medical conditions at home by social distancing at home, wearing a
                   mask, and using high levels of personal hygiene.

                   High-risk individuals should take extra precautions to limit the number of people they interact

                                                                                                                                              390

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/covid-19-update-07-30-20[9/8/2020 7:01:11 PM]
COVID-19 Update: Liquor Sale and On-Premises Consumption Limits, Mass Gathering Order, Updated Risk Levels
                      Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 16 of 29. PageID #: 1008
                   with.

                   Make the group of people you interact with most often as small as possible and make sure that
                   they are taking appropriate COVID-19 precautions – even if you are just gathering with family
                   friends or neighbors at your home.

           CURRENT COVID-19 DATA

           There are 89,626 confirmed and probable cases of COVID-19 in Ohio and 3,442 confirmed and
           probable COVID-19 deaths. A total of 10,678 people have been hospitalized, including 2,534
           admissions to intensive care units. In-depth data can be accessed by visiting coronavirus.ohio.gov.

           Video of today's full update, including versions with foreign language translation, can be viewed on
           the Ohio Channel's YouTube page.

           For more information on Ohio's response to COVID-19, visit coronavirus.ohio.gov or call 1-833-4-ASK-
           ODH.



           –30–




             Share this                                                                   Facebook  Twitter


               For more information




                                                                                                                                              391

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/covid-19-update-07-30-20[9/8/2020 7:01:11 PM]
COVID-19 Update: Liquor Sale and On-Premises Consumption Limits, Mass Gathering Order, Updated Risk Levels
                      Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 17 of 29. PageID #: 1009
                       CDC Travel Information




                                       ‫ | عربية‬简体中文 | Af-Soomaali | Español | English




                                           Need help or information?                             Contact us




                                                                                                                                              392

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/covid-19-update-07-30-20[9/8/2020 7:01:11 PM]
COVID-19 Update 08/27/2020
                      Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 18 of 29. PageID #: 1010
            Language Translation                                                                                 An Official Site of 
               


                                                                   Coronavirus (COVID-19)  
                                                                                                                                      Search
                Ohio Public               Responsible               Testing and                  Families            Healthcare Providers       
              Health Advisory             RestartOhio               Community                      and                and Local Health
                  System                                           Health Centers               Individuals                Districts



                             NEWS RELEASES & NEWS YOU CAN USE                                       PUBLIC HEALTH ORDERS                        PRESS CONFE


           COVID-19 / Resources / News Releases & Ne… / COVID-19 Update 08/2…


           COVID-19 Update 08/27/2020
           August 27, 2020 | COVID-19


           FOR IMMEDIATE RELEASE:
           August 27, 2020

           MEDIA CONTACTS:
           Dan Tierney: 614-644-0957
           Breann Almos: 614-799-6480


           COVID-19 Update: K-12 Case Reporting, Sports Order
           Modification
           (COLUMBUS, Ohio)—Ohio Governor Mike DeWine and Lt. Governor Jon Husted today provided the
           following updates on Ohio's response to the COVID-19 pandemic.

           UPDATED COUNTY RISK LEVELS

           Governor DeWine today released this week's Ohio Public Health Advisory System map. New health
           data compiled by the Ohio Department of Health indicates that six counties currently have a very
           high risk of exposure and spread. This is the lowest number of Level 3 counties since the Ohio Public
           Health Advisory System was developed. In addition, 76 counties have remained at a consistent level,
           which is the lowest movement between levels that Ohio has experienced.

           "While we do have good news in today’s alert map, this does not give us the green light to change
                                                                                                                                                393

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/covid-19-update-08-27-2020[9/8/2020 6:59:38 PM]
COVID-19 Update 08/27/2020
                      Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 19 of 29. PageID #: 1011
           our behavior. It’s only through the interventions that we’ve put in place that we have been able to
           make these strides," said Governor DeWine. "Please continue to wear a mask, stay home when you
           can, and refrain from gatherings, especially indoors."




           Increase to Level 3:Continue at Level 3: Decrease to Level 2:Decrease to Level 1:

                   Montgomery                     Erie                            Clark                           Marion
                                                  Lorain                          Clermont                        Muskingum
                                                  Lucas                           Franklin                        Perry
                                                  Mercer                          Trumbull                        Sandusky
                                                  Preble




                                                                                                                                                394

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/covid-19-update-08-27-2020[9/8/2020 6:59:38 PM]
COVID-19 Update 08/27/2020
                      Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 20 of 29. PageID #: 1012
           Detailed information all of Ohio's 88 counties can be found on the
           Ohio Public Health Advisory System's website. The system was developed to provide local health
           departments, community leaders, and the public with data and information on the severity of the
           COVID-19 spread in the counties in which they live. The system consists of four levels with specific
           risk-level guidelines. Each level is calculated with data gathered on seven public health indicators.

           K-12 CASE REPORTING

           Governor DeWine announced that the Ohio Department of Health will be issuing an order that
           requires K-12 schools to establish a mechanism for parents and guardians to report confirmed cases
           of COVID-19 among their children.

           Schools should notify parents/guardians in writing about each case and include as much information
           as possible without disclosing protected health information. Schools should also make non-identifying
           information about positive COVID-19 cases publicly available.

           "Prompt reporting will help prevent potential further spread among students and staff," said Governor
           DeWine. "Knowing this information can help parents make informed decisions in regard to risks and
           exposure for their families."

           The forthcoming order will also direct all K-12 schools to report confirmed cases to their local health
           department, which will then report new cases and cumulative case data for students and teachers to
           the Ohio Department of Health. This aggregate data will be published at coronavirus.ohio.gov each
           Wednesday.

           SPORTS ORDER MODIFICATION

           Lt. Governor Husted announced that the current sports order has been modified to clarify that
           participants shall not compete in more than one contest or game in any calendar day, as compared
           to the 24-hour period outlined in the original order. The goal of this adjustment in language is to
           assist organizers and teams when scheduling games or contests.

           ASSISTED LIVING TESTING PAUSE

           Governor DeWine announced today that Ohio is pausing its work to test residents and staff at
           assisted living facilities through saliva testing instead of nasal swabs due to inconsistent test results.
           The Ohio Department of Health will investigate the issue through controlled validation testing to
           determine if the irregularities can be attributed to the test kits themselves, the labs, or the specimen
           collection process.

           DUPLICATE PAYMENTS IDENTIFIED

           Lt. Governor Husted announced that the Ohio Office of Budget and Management (OBM) and
           InnovateOhio have identified an additional 38 duplicate payments, totaling $93,978 in savings, using
                                                                                                                                                395

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/covid-19-update-08-27-2020[9/8/2020 6:59:38 PM]
COVID-19 Update 08/27/2020
                      Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 21 of 29. PageID #: 1013
           the InnovateOhio Duplicate Payment Tool.

           In total, $1.1 million in savings have been identified since this project launched. Today’s update
           brings the total number of confirmed duplicate payments to 145 since January 2019, across 29
           different agencies, boards, and commissions.

           OBM works with agencies to ensure that all duplicate payments are recovered.

           TECH CRED REMINDER

           Lt. Governor Husted reminded employers about the TechCred program, which reimburses businesses
           to upskill their current and prospective employees. The current August round ends on August 31 at 3
           p.m. Visit TechCred.Ohio.Gov for more information or to apply.

           CURRENT COVID-19 DATA

           There are 118,828 confirmed and probable cases of COVID-19 in Ohio and 4,076 confirmed and
           probable COVID-19 deaths. A total of 13,150 people have been hospitalized, including 2,929
           admissions to intensive care units. In-depth data can be accessed by visiting coronavirus.ohio.gov.

           Video of today's full update, including versions with foreign language translation, can be viewed on
           the Ohio Channel's YouTube page.

           For more information on Ohio's response to COVID-19, visit coronavirus.ohio.gov or call 1-833-4-ASK-
           ODH.

                                                                              -30-




             Share this                                                                   Facebook  Twitter


               For more information




                                                                                                                                                396

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/covid-19-update-08-27-2020[9/8/2020 6:59:38 PM]
COVID-19 Update 08/27/2020
                      Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 22 of 29. PageID #: 1014




                       CDC Travel Information




                                       ‫ | عربية‬简体中文 | Af-Soomaali | Español | English




                                           Need help or information?                             Contact us




                                                                                                                                                397

https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-news-you-can-use/covid-19-update-08-27-2020[9/8/2020 6:59:38 PM]
Ohio’s disturbing new trend of increasing coronavirus cases - cleveland.com
                     Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 23 of 29. PageID #: 1015
                           Set Weather




                                    Your support makes a difference. Subscribe to cleveland.com.

    Subscribe          Data Central


              Ohio’s disturbing new trend of increasing
              coronavirus cases
              Updated Jun 23, 2020; Posted Jun 23, 2020




                                                                                                                                     398

https://www.cleveland.com/datacentral/2020/06/ohios-disturbing-new-trend-of-increasing-coronavirus-cases.html[9/8/2020 7:06:44 PM]
Ohio’s disturbing new trend of increasing coronavirus cases - cleveland.com
                       Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 24 of 29. PageID #: 1016
 Ohio's coronavirus cases spike up




         The trend of newly reported coronavirus cases has begun to increase. This graphic is based on per-day averages over seven-day
         periods to smooth out for situations in which test results or determinations lag, or arrive in clusters. The onset totals for most recent
         dates are not yet complete, as officials in the coming days likely will learn about new cases from these dates. Rich Exner,
         cleveland.com




                                                                                                                                         399

https://www.cleveland.com/datacentral/2020/06/ohios-disturbing-new-trend-of-increasing-coronavirus-cases.html[9/8/2020 7:06:44 PM]
Ohio’s disturbing new trend of increasing coronavirus cases - cleveland.com
                     Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 25 of 29. PageID #: 1017
    3,096
    shares


                         By Rich Exner, cleveland.com


                         CLEVELAND, Ohio - When the Ohio Department of Health on Monday
                         reported the largest single-day increase in coronavirus cases in more than a
                         month it wasn’t a blip, but rather a significant example of a trend that had
                         been developing since late last week.

                         The long and generally steady decline of newly reported COVID-19 cases is
                         over, at least for the time being. And the number of cases is trending up.



                                                                         Advertisement




                         For 12 straight days - from June 6 through last Wednesday - the number of
                         new cases reported each day ranged from 300 to 434, averaging 389 a day
                         during this period.

                         Then, starting on Wednesday, the state has reported 700, 609, 531, 546 and
                         finally 729 in its updates at 2 p.m. each day.

                         More clearly put, the seven-day average - a way to smooth out trends that
                         could otherwise be affected by the timely processing lab work or paperwork -
                         hit a two-month low on June 12 at 381. Since then, the seven-day average
                         has increased nearly every day, hitting 566 on Monday - the highest point
                         since May 27.

                                                                                                                                     400

https://www.cleveland.com/datacentral/2020/06/ohios-disturbing-new-trend-of-increasing-coronavirus-cases.html[9/8/2020 7:06:44 PM]
Ohio’s disturbing new trend of increasing coronavirus cases - cleveland.com
                     Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 26 of 29. PageID #: 1018
                         What’s behind the spike?

                         While the trend is clear, what’s behind the spike is unknown for sure at this
                         early stage with limited publicly available data on these new cases. At least
                         three factors could be coming into play.

                         * Ohio gradually has resumed activities, from work to play, including the wider
                         opening of restaurants and stores, and entertainment centers such as pools
                         and parks.

                         * Early on, many people with symptoms were never tested. When supplies
                         were limited, testing focused on the sickest and oldest patients, and
                         healthcare workers. Now, anyone can get a test, Gov. Mike DeWine has said.
                         In the seven days through Monday, the state reported 102,190 tests, up from
                         80,140 and 75,922 the previous two weeks.

                         * And some older cases are being added to the totals, such as those in which
                         blood testing shows earlier presence of the virus. In the last week, 204 cases
                         with an onset of symptoms from May or earlier have been added to the total,
                         including 97 from April or earlier.

                         Hospital trends




                                                                                                                                     401

https://www.cleveland.com/datacentral/2020/06/ohios-disturbing-new-trend-of-increasing-coronavirus-cases.html[9/8/2020 7:06:44 PM]
Ohio’s disturbing new trend of increasing coronavirus cases - cleveland.com
                      Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 27 of 29. PageID #: 1019
         COVID-19 patients in Ohio hospitals




                COVID-19 hospital stays until recently had been trending down in Ohio. This chart shows the number of patients on a
                given day, as reported by hospitals to the Ohio Hospital Association. Out-of-state patients are included. Totals for the
                most recent day or two may be revised later. Rich Exner, cleveland.com

                          One way to “clean” the data for uneven testing and reporting of cases is to
                          look only at hospitalization records. These are among the most serious of
                          cases, and also those for which state health officials were always most likely
                          to know about.

                          The encouraging trend on hospitalizations to date is that they have not shown

                                                                                                                                       402

https://www.cleveland.com/datacentral/2020/06/ohios-disturbing-new-trend-of-increasing-coronavirus-cases.html[9/8/2020 7:06:44 PM]
Ohio’s disturbing new trend of increasing coronavirus cases - cleveland.com
                     Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 28 of 29. PageID #: 1020
                       the same spike upward found in the overall case numbers.

                         The numbers for both total coronavirus patients and those in intensive care
                         units are well below where they were from April through early June, though up
                         slightly the last couple of days.

                         For example, the Ohio Hospital Association reported 549 coronavirus patients
                         in Ohio hospitals on Monday, with 217 of those in ICUs. This compares with
                         760 and 323 on June 1, and 1,067 and 411 on May 1.

                         However, a patient could have coronavirus for several days or more before
                         being hospitalized, or even being diagnosed. And the latest hospitalization
                         numbers are often later revised up slightly.

                         Rich Exner, data analysis editor for cleveland.com, writes about numbers on a

                         variety of topics. Follow on Twitter @RichExner. See other data-related
                         stories at cleveland.com/datacentral.

                         Read related coverage

                         Mapping Ohio’s 45,537 coronavirus cases; daily increase highest in a month

                         See coronavirus cases by day for each Ohio county

                         CARES Act makes this ideal time for a student-loan payment checkup: That’s
                         Rich!

                         Coronavirus-related impact on your tax returns, including the new filing
                         deadline of July 15: That’s Rich!

                         What you need to know to get an unemployment check in Ohio, plus $600
                         extra: That’s Rich!

                         Note to readers: if you purchase something through one of our affiliate links we may earn a commission.




         Around the web
                        Advertisement
                                                                                                                                     403

https://www.cleveland.com/datacentral/2020/06/ohios-disturbing-new-trend-of-increasing-coronavirus-cases.html[9/8/2020 7:06:44 PM]
Ohio’s disturbing new trend of increasing coronavirus cases - cleveland.com
                     Case: 3:20-cv-01948-JGC Doc #: 10-1 Filed: 09/08/20 29 of 29. PageID #: 1021




                        Advertisement


                                    Registration on or use of this site constitutes acceptance of our User Agreement, Privacy Policy and Cookie
                                    Statement, and Your California Privacy Rights (each updated 1/1/20).

     © 2020 Advance Local Media LLC. All rights reserved (About Us).
     The material on this site may not be reproduced, distributed, transmitted, cached or otherwise used, except with the prior written permission
     of Advance Local.

     Community Rules apply to all content you upload or otherwise submit to this site.


         Ad Choices




                                                                                                                                     404

https://www.cleveland.com/datacentral/2020/06/ohios-disturbing-new-trend-of-increasing-coronavirus-cases.html[9/8/2020 7:06:44 PM]
